Mr. Miguel 
d’Escoto, in electing you to the presidency of the 
Assembly, Member States wished to show their 
confidence in your wealth of experience, as former 
Minister for Foreign Affairs, to successfully guide its 
work. The Senegalese delegation congratulates you 
through me. At the same time I wish to thank and 
congratulate our Secretary-General, Mr. Ban Ki-moon, 
who has taken many initiatives since he was elected as 
the leader of our Organization, as demonstrated by the 
recent meetings dealing with Africa.  
 Many heads of State have referred to the dizzying 
increase in the price of oil, including, just now, the 
President of the Dominican Republic. That is not by 
chance, because many of us have denounced the policy 
of the Organization of Petroleum Exporting Countries 
(OPEC), which establishes the price of oil as it wishes 
and tries to blame it on the increase in demand — as if 
we had never studied economics.  
 The assessments of our association have not been 
very optimistic, but it should be noted that the 
objectives set by the founding Members have not been 
achieved. I quote from the birth certificate of our 
Organization that one of the purposes was “to promote 
social progress and better standards of life in larger 
freedom”. I believe that the United Nations has served 
humanity considerably by resolving some conflicts and 
by establishing lasting peace, but we must also 
recognize its shortcomings in many areas, including 
peace and in the economic field.  
 Today, populations throughout the world have 
great expectations of our meeting, because humanity, 
fortunately, still hopes, and that hope remains alive in 
the countries that are called poor, and indeed they are. 
But I usually say with regard to Africa that it is not 
poor, but rather that Africa is a continent that has been 
impoverished over five centuries of slavery and one 
century of colonization and exploitation. However, 
despite all of that, Africa has engaged itself in 
international cooperation — bilateral and multilateral. 
  
 
08-51749 26 
 
We also strive to contribute within the United Nations, 
for example to peace, which is one of the objectives of 
our Organization.  
 Experience teaches us that there are limits to our 
international system. As you, Mr. President, and the 
Secretary-General have both mentioned, we should 
look directly at the issues and undertake reforms. 
Above all, we must demonstrate imagination and a 
capacity for innovation. 
 The first issue of concern to us is to feed Africa. 
We must substitute this idea of food aid, which was at 
the origin of the Food and Agriculture Organization of 
the United Nations (FAO), and replace it with the 
concept of assistance to agriculture, because we have 
demonstrated that we are able to carry out agriculture 
just like developed countries. Unfortunately, we suffer 
from certain shortages, including seeds, fertilizer and 
equipment, as I will show in a moment. In place of 
traditional financing, we need to imagine what is 
referred to now as innovative financing.  
 In June 2008, we raised an alarm over the 
increase in the price of basic commodities and 
especially of food products. The Secretary-General 
asked FAO to meet in Rome with heads of State. We 
dropped everything in order to go to Rome and respond 
to that appeal, believing that real solutions would be 
proposed. Solutions were proposed, but we are still 
waiting for them to be implemented. At the same time, 
I drew attention to the fact that the countries of the 
Sahel region have three to four months of rain each 
year, during which time one could grow whatever one 
wanted if one had the means to do so. That is followed 
by eight or nine months of drought. 
 We launched that appeal, but like the doctor who 
arrives after the death, no one responded. Fortunately 
for Senegal, we foresaw difficulties due to the weighty 
global mechanisms and launched a programme called 
the Great Agricultural Offensive for Agriculture and 
Abundance. We were told it was too ambitious because 
it amounted to $800 million. 
 The project, which began at the end of May, will 
be completed in a month. I have the pleasure to inform 
the Assembly that, beyond meeting its food needs, 
Senegal has met the challenge of achieving a surplus. 
Six months ago, Senegal was among the most food-
dependent countries, importing all its food, including 
more than 600,000 tons of rice annually. But a look at 
Senegal today reveals that there is green everywhere. I 
called on all Senegalese everywhere, including in the 
Senegalese diaspora, to farm as much as they 
wanted — on 10, 20 or 1,000 hectares — so long as it 
was food. That great offensive, as I have said, has 
unquestionably been a great success. The world will 
not see Senegal launching an appeal for food 
assistance. We have solved the problem and hope that 
we have solved it once and for all.  
 Admittedly, we could not have done it without 
God’s help. The programme required $100 million, a 
third of which was to be devoted to fertilizer. 
Fortunately, our country is endowed with phosphate 
deposits that can be directly used as fertilizer for crops, 
thus enabling us to save one third of the cost of our 
investment in the programme. This has been possible 
because of the belief I have adhered to for more than 
50 years. I have said for a long time that we could find 
phosphate. We have now gone out to find that hidden 
wealth. As I said in jest about the previous regimes, 
God had hidden it from them, but we managed to find 
it. 
 Africa has responded to the call to protect the 
environment. President Obasanjo and I launched the 
Great Green Wall Initiative, whereby a band of trees 
15 kilometres wide and 7,000 kilometres long will 
stretch from Dakar to Djibouti. Once again, we were 
told that it was a dream. No, as I speak, since, in the 
words of the philosopher, we believe in going forward 
by walking, Senegal is in the process of building 
587 kilometres of the Great Green Wall. Everyone has 
supported us in this endeavour — France, the United 
States, the European Union — at least in words. We are 
looking forward to your support, especially from the 
scientists, who we hope will help us to choose drought-
resistant plants. It is possible. I contacted scientists 
through the Internet. They came from all over the 
world — Europe, the United States, American 
universities and Australia. I accordingly called for the 
help now of the Science Without Borders association. I 
invited scientists to Senegal because their knowledge 
comes free of charge, and they are always willing to 
make it available for the benefit of humankind.  
 The Great Green Wall will be backed by what we 
call retention basins. Billions of tons of water that fall 
during the rainy season are lost to runoff or the sea. We 
are trying to capture that water, as is being done so 
well in countries such as Burkina Faso. We in Senegal 
are making that a systematic effort. The World Bank 
 
 
27 08-51749 
 
has labelled our effort conclusive, and we also want to 
build a green strip from Dakar to Djibouti. 
 Africa is therefore responding to the call of the 
international community to protect the environment. 
However, I cannot fail to point out that the African 
coast is in the process of disappearing, with several 
centimetres being lost from Morocco to the Gulf of 
Guinea each year. In that connection, a first meeting 
was held in Cotonou a few days ago to address the 
issue of coastal erosion.  
 As the Assembly is aware, the Secretary-General 
has issued a challenge to Africa. Not long ago, the 
World Bank indicated that five African countries were 
capable of achieving the Millennium Development 
Goals, including Senegal. The Secretary-General has 
said that no African country would achieve the 
Millennium Development Goals. I, for my part, 
respond to challenges. I shall meet that challenge for 
Senegal, I shall take it up, and that is not a dream. Not 
long ago, Senegal was very far down on the World 
Bank’s Ease of Doing Business Index. Just a few days 
ago, thanks to our targeted efforts to overcome our 
shortcomings, Senegal was classified as the first 
country in Africa for doing business, and the fifth in 
the world.  
 Child and maternal mortality is one of the 
obstacles to overcoming our shortcomings. After 
giving thought to the problem, we decided a week ago 
in Senegal that, so long as the problem is left up to the 
State, we will not make progress. We have instituted a 
new approach that entails putting in charge a woman in 
each neighbourhood of the affected areas to monitor 
pregnancies and help pregnant women to visit doctors, 
as well as to immediately inform the authorities of any 
problems. We hope that will enable us to reduce child 
and maternal mortality. We are even going so far as to 
provide cell phones to women in the interior of Senegal 
so that they can report cases to health-care centres. 
 There is also a need to establish a new 
mechanism to mobilize resources. That was our goal in 
setting up a pilot group for solidarity levies to fund 
development. We have also launched a digital 
solidarity fund. We Africans have done that, with the 
support of the entire world. We are therefore on our 
way to bridging the digital divide identified by the 
Secretary-General. 
 As we begin our work here, more than 1 billion 
Muslims throughout the world are fasting in 
accordance with one of Islam’s five pillars. Apart from 
religion, for every Muslim the fast is a code of 
behaviour inspired by the lofty values of peace, 
sharing, forgiveness, respect and brotherly love, 
irrespective of religion. On the basis of the letter and 
spirit of the message of Islam, which are being 
celebrated during this Holy month of Ramadan, and in 
my capacity as Chairman-in-Office of the Organization 
of the Islamic Conference, I should like here to 
reiterate the adherence of the Islamic Umma to the 
principles of the culture of peace and dialogue among 
civilizations. We affirm that we condemn extremism, 
violence, intolerance and discrimination, which are 
contrary to the teachings of Islam and which our 
religion condemns as a source of unhappiness and 
discord. It is for that reason that we are willing to 
engage in a dialogue with all civilizations.  
 The United Nations ideal of peace continues to be 
tested by the reality of conflicts in the world. Although 
we have certainly seen fewer trouble spots in Africa, 
conflict still rages in Chad, the Sudan and Darfur. We, 
for our part, will always continue to give our active 
support to peace and the United Nations. 
 Quite sincerely, however, I believe that there will 
be no solution in Darfur until we disarm all armed 
groups, which have been clearly identified. As for 
Zimbabwe, we welcome the progress that is being 
made. In Mauritania, we, as a neighbouring country, 
are very concerned about what is taking place. But I 
should like to reiterate here that we very much believe 
in the rule of law of the Republic, in accordance with 
the position outlined by the African Union.  
 We are also continuing our efforts in the Middle 
East, as we have been called on to give our support to 
intra-Palestinian dialogue and to dialogue between 
Israel and Palestine. 
 For many years now, I have consistently 
bemoaned the ineffectiveness of economic thinking. 
The failure from which we are suffering today is the 
failure of economists and financiers and, more 
generally, of the intelligentsia. I greatly appreciate the 
appeal just made to the intelligentsia made by the 
President of the Dominican Republic.  
 I continue to believe that the solution to the crisis 
is not to be found in the North; crises begin in the 
North, but we will not find their solutions in the North. 
  
 
08-51749 28 
 
 The global economy moved from Europe to the 
United States where it created a new centre of 
development that has underpinned the global economy 
for almost 200 years. Now that economy is running out 
of steam because of crises like the one we are facing 
today.  
 President Bush has told us about a solution 
advocated by his financiers, but I am sorry: the 
solution to the North’s crisis lies in the South; the 
solution lies in Africa. 
 Rather than allowing capital to roam in every 
direction to create inflationary situations, I think it 
better, as a Keynesian thinker, to call on Members to 
invest in the creation of wealth and jobs in Africa, a 
continent possessed of great material and human 
resources and capable of taking its turn as the engine of 
the exhausted global economy. That economy, which 
left Europe for the United States, will finally be 
developed in Africa. 
 That is why we call on the entire world to invest 
in Africa because it is there that I sincerely believe that 
the last advances will be achieved. It is true that some 
trouble spots remain — as in every country — but with 
the support of the General Assembly and the 
Secretary-General, and with all people of goodwill, we 
are sure that Africa will be able to play that role, 
provided of course that Africans are trained as soon as 
possible to assume that historic mission. 
 It is on this note of hope and as Vice-President of 
the New Partnership for Africa’s Development 
(NEPAD) and President-in-Office of the Organization 
of Islamic Conference (OIC) that I make an appeal to 
all countries to continue supporting efforts for peace 
and continue supporting investment efforts in Africa.